Case 15-41404        Doc 547     Filed 12/07/18 Entered 12/07/18 12:50:30           Main Document
                                               Pg 1 of 5


                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

 In re:                                         )      Case No. 15-41404-705
                                                )
 GREEN JACOBSON, P.C.,                          )      Hon. Charles E. Rendlen
                                                )
                  Debtor.                       )      Chapter 7
                                                )
                                                )      Hearing Date: December 18, 2018
                                                )      Hearing Time: 10:00 a.m.
                                                )      Objection Deadline: December 14, 2018
                                                )

 AMENDED EMERGENCY MOTION FOR ORDER APPROVING DISTRIBUTION TO
      SKMDV HOLDINGS, INC. FROM QUALIFIED SETTLEMENT FUND

             COMES NOW SKMDV Holdings, Inc. (“SKMDV”), by and through undersigned

 counsel, and hereby files this Motion for Order Approving Distribution To SKMDV Holdings,

 Inc. From Qualified Settlement Fund (the “Motion”). In support of the Motion, SKMDV states

 as follows:

                   JURISDICTION AND VENUE AND BASES FOR RELIEF

             1.   This Court has subject matter jurisdiction to consider this matter pursuant to 28

 U.S.C. §§ 157 and 1334 and Rule 81-9.01(B)(1) of the Local Rules of the United States District

 Court for the Eastern District of Missouri. This is a core proceeding pursuant to 28 U.S.C.

 §157(b). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

             2.   The bases for the relief requested in the Motion are sections 105(a) of title 11 of

 the United States Code (the “Bankruptcy Code”) and Rule 3009 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”).

                                              PARTIES

             3.   Green Jacobson, P.C. (“Green Jacobson” or the “Debtor”) was a law firm based in

 Clayton, Missouri.


 6850113.1
Case 15-41404           Doc 547       Filed 12/07/18 Entered 12/07/18 12:50:30                 Main Document
                                                    Pg 2 of 5


             4.     On March 3, 2015 (the “Petition Date”), SKMDV filed an involuntary petition in

 bankruptcy against Green Jacobson. Green Jacobson thereafter consented to an order of relief

 under Chapter 7 of the United States Bankruptcy Code.                      David A. Sosne (the “Chapter 7

 Trustee”) was appointed Chapter 7 Trustee in Green Jacobson’s case on April 16, 2015.

             5.     On July 6, 1999, David P. Oetting (“Oetting”) was appointed one of the class

 representatives for the Plaintiff class in multidistrict litigation styled In re BankAmerica Corp.

 Securities Litigation, Case No. 99-MDL-1264 (E.D. Mo.). Oetting has described himself in a

 pleading before this Court as “the only remaining class representative that is either still alive or

 shows any interest in [the case].”1 Green Jacobson was, at one time, counsel of record for the

 NationsBank Class.

                                               OETTING CLAIM

             6.     On May 20, 2015, Oetting filed Claim No. 1-1 in this case for $10,503,914.70.

 On October 6, 2016, Oetting filed an amended claim 1-2 in the same amount. This claim shall

 be referred to as the “Oetting Claim”.

             7.     The Chapter 7 Trustee objected to the Oetting Claim. On November 29, 2016,

 this Court sustained the Trustee’s objection to the Oetting Claim. (ECF No. 338)                    Oetting

 appealed to the District Court, and, on July 21, 2017, the District Court affirmed the Bankruptcy

 Court. In re Green Jacobson, P.C., 2017 WL 2666158 (June 21, 2017 E.D. Mo.). After

 Oetting’s motion for reconsideration was denied, Oetting appealed to the United States Court of

 Appeals for the Eighth Circuit. The appeal is fully briefed and the Eighth Circuit declined to

 hear oral argument, but it has not yet ruled.



 1
     See Motion for Relief from Automatic Stay (ECF No. 8) filed on March 17, 2015, at p. 1.




 6850113.1                                               -2-
Case 15-41404         Doc 547       Filed 12/07/18 Entered 12/07/18 12:50:30                    Main Document
                                                  Pg 3 of 5


             8.    As a result of the foregoing, the Oetting Claim has still not been resolved with a

 final order.

                                               SKMDV CLAIM

             9.    As the Court is aware, SKMDV’s claim is based on a prepetition judgment

 against the Debtor in the amount of $10,500,000. The judgment was affirmed by the Missouri

 Court of Appeals and the Missouri Supreme Court. SKMDV held security for a portion of its

 allowed claim and it has already realized on its collateral. After accounting for its collateral and

 before including any interim distributions made by the Chapter 7 Trustee, SKMDV’s unsecured

 claim against the Debtor was $7,954,351.08.

                                   QUALIFIED SETTLEMENT FUND

             10.   In late 2017, Congress passed tax legislation that eliminated net operating loss

 (“NOL”) carrybacks for all tax years beginning on January 1, 2018. In order to permit the Green

 Jacobson estate to maximize its NOL carrybacks before the law changed, on December 19, 2017,

 this Court entered an order (ECF No. 493) authorizing the establishment of a Qualified

 Settlement Fund (“QSF”) into which $2,500,000 could be deposited and held for the benefit of

 Oetting and SKMDV, the two holders of allowed claims against the Debtor.2

             11.   Seth Albin was named the trustee (the “QSF Trustee”) of the QSF pursuant to the

 Green Jacobson QSF Trust Agreement dated as of December 19, 2017 (the “QSF Trust

 Agreement”). Pursuant to Section 4.07 of the QSF Trust Agreement, the QSF Trustee may only

 make distributions to the beneficiaries pursuant to an order of this Court.



 2
   All other unsecured creditors holding allowed claims have been paid pursuant to previous orders of the Court. The
 only remaining prepetition claims against the Debtor are held by SKMDV and Oetting. SKMDV’s claim has been
 allowed. Oetting’s claim has been disallowed but an appeal of that order is pending.




 6850113.1                                              -3-
Case 15-41404        Doc 547       Filed 12/07/18 Entered 12/07/18 12:50:30                  Main Document
                                                 Pg 4 of 5


             12.   The QSF Trust presently holds almost $2.8 million.           Based on the balances in the

 QSF Trust alone, sufficient funds are reserved to fully catch-up on all payments on account of

 the Oetting Claim if it is ever allowed. In fact, the QSF Trust holds at least $457,000 more than

 is needed to fully reserve for the Oetting Claim (the “Excess Reserve”).3

             13.   No purpose is served by the QSF Trustee continuing to hold such a large Excess

 Reserve so long as (i) the Oetting Claim is fully reserved, and (ii) an appropriate reserve is

 maintained for payment of expenses of administering the QSF Trustee. SKMDV requests the

 QSF Trustee be authorized to make a $400,000 distribution to SKMDV before December 31,

 2018 from the QSF Trust. The amount received from SKMDV will be applied to reduce its

 claim against Green Jacobson.

             14.   Distribution of up to $400,000 to SKMDV will not harm Oetting because, in the

 unlikely event the Oetting Claim is hereafter allowed, sufficient funds will remain in the QSF

 Trust to pay all amounts due to Oetting. Furthermore, even if a distribution of up to $400,000 is

 made to SKMDV, the QSF Trust will have more than sufficient funds to satisfy expected future

 fees and expenses of administering the QSF Trust.




 3
  These amounts exclude distributions to be made by the Chapter 7 Trustee in December of 2018 to the QSF Trust
 and directly to SKMDV. These distributions will not affect the amount of the Excess Reserve being held by the
 QSF Trust.




 6850113.1                                            -4-
Case 15-41404         Doc 547    Filed 12/07/18 Entered 12/07/18 12:50:30              Main Document
                                               Pg 5 of 5


             WHEREFORE, SKMDV respectfully requests this Court to enter its order granting the

 relief sought in the Motion, and for such other and further relief as is necessary.

                                               Respectfully submitted,

                                               THOMPSON COBURN LLP


                                               By       /s/ David A. Warfield
                                                    David A. Warfield, 34288MO
                                                    One US Bank Plaza
                                                    St. Louis, Missouri 63101
                                                    Tel. 314-552-6000
                                                    Facsimile: 314-552-7000
                                                    dwarfield@thompsoncoburn.com


                                               Attorneys for SKMDV Holdings, Inc.

                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the foregoing instrument was e-filed and
 served through the Court’s CM/ECF electronic mail noticing system on the attorneys of record
 on this the 7th day of December, 2018.


                                                       /s/ David A. Warfield




 6850113.1                                       -5-
